           Case 1:16-cr-00182-SS Document 62 Filed 08/24/20 Page 1 of 3



PROB 12A
(7/93)


                         UNITED STATES DISTRICT COURT
                                        for
                              Western District of Texas
                           Report on Offender Under Supervision

Name of Offender: Charles Joshua Walters                   Case Number: A-16-CR-182(01)-SS

Name of Sentencing Judicial Officer: Honorable Sam Sparks, Senior United States District Judge

Date of Original Sentence: December 16, 2016

Original Offense: Possession of a Firearm by a Felon, in violation of 18 U.S.C. § 922(g)(1)

Original Sentence: Thirty (30) months’ custody in the Bureau of Prisons followed by three (3)
years of supervised release, with the following special conditions: search, substance abuse and
mental health counseling, medication as prescribed, shall not use or possess alcohol and $100
special assessment fee (satisfied)

Type of Supervision: Supervised Release      Date Supervision Commenced: December 12, 2018

Assistant U. S. Attorney: Alan M. Buie           Defense Attorney: Jose Gonzalez-Falla (AFPD)



                               PREVIOUS COURT ACTION

On July 6, 2020, a Probation Form 12C was filed with the Court to allege the defendant’s criminal
acts and technical violations. A warrant was issued for his arrest, and subsequently executed on
July 7, 2020. Due to medical reasons the defendant was released from custody. On July 10, 2020,
the warrant was re-issued as there was no longer a medical concern. The defendant was scheduled
for a preliminary/final revocation hearing on July 17, 2020. On July 15, 2020, the Court ordered
the warrant rescinded and the hearing cancelled, as an agreement for alternative sanctions had
been reached.

On August 5, 2020, a Probation Form 12B was filed with the Court requesting the defendant’s
conditions be modified to include 90 days on the location monitoring program. The Court
concurred.
           Case 1:16-cr-00182-SS Document 62 Filed 08/24/20 Page 2 of 3



WALTERS, Charles Joshua
Report on Offender Under Supervision
Page 2

                                NONCOMPLIANCE SUMMARY

Violation of Special Condition: The defendant shall participate in the Location Monitoring Program
for a period of 90 days, which will include remote location monitoring using Active Global Positioning
Satellite (GPS) tracking. The defendant shall abide by the rules and regulations of the Participant
Agreement Form. During this time, the defendant shall remain at the place of residence except for
employment and other activities approved in advance by your probation officer. The defendant shall
maintain a telephone at the place of residence without "caller ID,” "call forwarding,” “call waiting,”
“call back/call block,” a modem or a portable cordless telephone for the above period as instructed by
the probation officer. At the instruction of the probation officer, the defendant shall wear a transmitter
and be required to carry a tracking device. The defendant shall pay for the costs of the program if
financially able.

Nature of Non-compliance: On August 19, 2020, at approximately 1:00 am, Walters began
experiencing a mental health episode and removed his ankle monitor. Walters called the location
monitoring specialist about his episode. Said officer had difficulty understanding what Walters
was saying, as Walters was crying uncontrollably. He claimed to have woken from a nightmare,
thinking he was “chained to the bed” and experiencing severe panic. Probation officers with the
assistance of the Austin Police Department conducted an in-person welfare check on the defendant.
A mental health specialist with the Austin Police Department accompanied probation officers and
evaluated Walters’ mental health status. Walters was asked many questions and stated he did not
want to harm himself nor did he want to be taken to a hospital. Walters was told that the he would
be discharged unsuccessfully from the location monitoring program, due to his mental health
instability. The visit was terminated as soon as probation officers and police officers felt that
Walters was no longer a threat to himself or others.

U.S. Probation Officer Action: In light of the events that occurred on the above noted date, it
does not appear that Walters can successfully complete the location monitoring program until his
mental health issues are addressed. The defendant will be referred for a mental health assessment
to determine if counseling and/or additional types of medication are appropriate. As such, it is
respectfully recommended that no court action be taken at this time. Any further violations will
be reported to the Court immediately.
            Case 1:16-cr-00182-SS Document 62 Filed 08/24/20 Page 3 of 3



WALTERS, Charles
Report on Offender Under Supervision
Page 3

                                                  Respectfully submitted,



                                                  Laura W. Howard
                                                  Sr. United States Probation Officer
                                                  Date: 8/19/2020

Approved:       ______________________
                Hector J. Garcia, Supervising
                United States Probation Officer



THE COURT ORDERS:

[X] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other



                                                  __________________________
                                                  Honorable Susan Hightower
                                                  United States Magistrate Judge

                                                        August 24, 2020
                                                  Date: _______________
